Atkinson, J.
1. Whether or not admissions made by a person accused of crime relate to independent facts, proof of which would be admissible as circumstances tending to establish the hypothesis of guilt, or of themselves amount to an indirect confes- ' sion of guilt, is a question of fact for the jury, and the court having in effect so instructed them, did not, in either view of the matter, .err in submitting for their consideration- the weight of such admissions.
2. Treating the incriminating admissions either as relating to independent facts, or as bearing directly upon the question of guilt, the court’s instructions both upon the law as to confessions, and upon the degree of certainty required where a verdict of conviction is claimed upon circumstantial evidence, were full and correct.
3. There was no error in admitting evidence. The charges complained of, construed in the light of the entire charge given, were free from criticism; the evidence warranted the verdict, and there was no error in denying a new trial.

Judgment affirmed.